Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

 	In response to the Communications dated August 26, 2022, claims 1-17 are active in 

this application.


Claim Objections

 	Claims 2-8 and 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim  Rejections-  35  U.S.C.  §   102

 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi et al. (US 20210335403).

Claim 1.  A semiconductor apparatus (par. 0033 and figs. 4, 7, 9) comprising:
a memory controller [1100]: and data storage [1500] configured to input and output data in synchronization with a clock signal [via CLK] provided from the memory controller (par. 0033),
wherein the data storage includes:
a memory cell array [1500];
and to a data output apparatus [fig. 9] configure to output read data from the memory cell array by sensing a logic level of the read data during a low-level period of a first clock (CK2N_E), which is an inverted signal of a divided clock of the clock signal (CK2N_0), coincides with a low-level period of a second clock [CK2N_ED], the second clock having a set phase delay amount from the is divided clock (td).

Claim(s) 9-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi et al. (US 20210335403).

 Claim 9. A data output apparatus (par. 0033 and figs. 4, 7, 9) comprising:
 a clock generation circuit [fig. 7] configured to generate a plurality of divided clocks [CK2N_E and CK2N_ED] having different phases from each other in response to a clock signal [CLK and par. 0033] provided from an external device (figs. 7 and 9);
a trigger circuit configured to receive read data from a memory cell array and output a driving signal according to a logic level of the read data during a low-level period of a first clock (CK2N_E), which is an inverted signal of each of the plurality of divided clocks (CK2N_0), coincides with a low-level period of a second clock [CK2N_ED] delayed by a set phase delay amount from the divided clock (td);
 and a data output driver configured to generate output data by driving the read data according to a logic level of the driving signal (fig. 9 – 1700, Data).

Claim 10. The data output apparatus of claim 9, wherein each of the divided clocks have a lower frequency than the clock signal (fig. 7).

Claim 11. The data output apparatus of claim 9,
wherein a phase difference between the divided clocks is set to 360 degrees/number of divided clocks (CK2N_E and CK2N_ED).

Remarks
 	Applicant's amendment necessitated the new ground(s) of rejection 
presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Allowable   Subject   Matter

 	The following is an Examiner's statement of reasons for the indication of
  allowable subject matter: the prior art of records does not show (in addition to the other
  elements in the claim) the following:
-with respect to claim 2, the data output apparatus includes: a clock generation circuit configured to generate a plurality of divided clocks having different phases from each other in response to the clock signal; a trigger circuit configure to receive the read data and output a driving signal according to a logic level of the read data in synchronization with the first clock and the second clock; and a data output driver configured to generate output data by driving the read data according to a logic level of the driving signal.
-with respect to claim 12, the clock generation circuit is configured to generate a first divided clock having lower frequency than the clock signal, a second divided clock delayed by the set phase delay amount from the first divided clock, a third divided clock delayed by the set phase delay amount from the second divided clock, and a fourth divided clock delayed by the set phase delay amount from the third divided clock.
-with respect to claim 15, the trigger circuit includes: a sensor configured to apply a latch signal, which is generated by sensing the logic level of the read data, to an output node during the low-level period of the first clock coincides with the low-level period of the second clock; a charging circuit configured to maintain or discharge a potential of the output node in response to the first clock and the second clock;
and an outputter configured to output the driving signal in response to the latch signal.


Conclusion

 	For applicant’s benefit portions of the cited reference(s) have been cited to aid in
the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
 	When responding to the Office action, Applicants are advised to provide
the Examiner with line and page numbers of the application and/or references cited to assist the Examiner in the prosecution of this case.
 
 	Any inquiry concerning this communication or earlier communications
from the Examiner should be directed to Michael T. Tran whose telephone number is (571) 272-1795.  Interview agendas may be emailed to Michael.tran@uspto.gov.  The Examiner can normally be reached on Monday-Thursday from 6:00AM-4:30 P.M.
 	Any inquiry of a general nature or relating to the status of this application.
should be directed to the Group receptionist whose telephone number is (571) 272-1650.



/MICHAEL T TRAN/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        October 4, 2022